DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered. Claims 1-3, 5-8, 12-15, 20-21, and 23 have been newly amended, Claims 11, 22, 24, and 25 have been newly canceled, and Claims 26-28 have been newly added.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second detachable leg extension (Claims 26-28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 2 and 14 recite the limitation “the first detachable shoulder strap and the second detachable shoulder strap attached to the body extend along an outer surface of the body” which lacks antecedent basis in the written specification. Fig. 1 appears to show the shoulder straps extending along an outer surface of the body. However, applicant does not explicitly disclose in the written specification wherein the first and second detachable straps extend along an outer surface of the body.
Claim 26 recites the limitation “a second detachable leg extension attachable to the first detachable leg extension” which lacks antecedent basis in the written specification. Applicant discloses in paragraph [0059], “the pant 140 may include a pant top 820 and one or more leg extensions 830 (e.g., one for each leg), where a respective leg fastener 840 is configured to attach each leg extension 830 to the pant top 820,” wherein “one or more leg extension” appears to suggest one extension for each leg, not multiple extensions for each pant leg. Therefore, Applicant does not explicitly disclose a second detachable leg extension attached to the first detachable leg extension.
Claim 27 recites the limitation “wherein the detachable pant includes a first detachable leg extension and a second detachable leg extension, the second detachable leg extension attachable to the first detachable leg extension” which lacks antecedent basis in the written specification. Applicant discloses in paragraph [0059], “the pant 140 may include a pant top 820 and one or more leg extensions 830 (e.g., one for each leg), where a respective leg fastener 840 is configured to attach each leg extension 830 to the pant top 820,” wherein “one or more leg extension” appears to suggest one extension for each leg, not multiple extensions for each pant leg. Therefore, Applicant does not explicitly disclose a second detachable leg extension attachable to a first detachable leg extension. 
Claim 28 recites the limitation “wherein the detachable pant includes a first detachable leg extension and a second detachable leg bottom extension, the second detachable leg extension attachable to the first detachable leg extension” which lacks antecedent basis in the written specification. Applicant discloses in paragraph [0059], “the pant 140 may include a pant top 820 and one or more leg extensions 830 (e.g., one for each leg), where a respective leg fastener 840 is configured to attach each leg extension 830 to the pant top 820,” wherein “one or more leg extension” appears to suggest one extension for each leg, not multiple extensions for each pant leg. Therefore, Applicant does not explicitly disclose a second detachable leg bottom extension attachable to a first detachable leg extension.
Claim Objections
Claims 2, 14, and 28 are objected to because of the following informalities: 
“…shoulder strap attached to the body extend along an outer surface of the body” in Claim 2 should read “…shoulder strap extend along an outer surface of the body when attached to the body”
“a second detachable shoulder strap” in line 14 of Claim 12 should read “the second detachable shoulder strap”
“…shoulder strap attached to the body extend along an outer surface of the body” in Claim 14 should read “…shoulder strap extend along an outer surface of the body when attached to the body”
“a second detachable shoulder strap” in line 24 of Claim 20 should read “the second detachable shoulder strap”
“the second detachable leg extension” in lines 2 and 3 of Claim 28 should read “the second detachable leg bottom extension”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites the limitation “a second detachable leg extension attachable to the first detachable leg extension” which is considered new matter. Applicant discloses in paragraph [0059], “the pant 140 may include a pant top 820 and one or more leg extensions 830 (e.g., one for each leg), where a respective leg fastener 840 is configured to attach each leg extension 830 to the pant top 820,” wherein “one or more leg extension” appears to suggest one extension for each leg, not multiple extensions for each pant leg. Further, the drawings appear to show only a first leg extension. Therefore, Applicant does not disclose a second detachable leg extension attached to the first detachable leg extension.
Claim 27 recites the limitation “wherein the detachable pant includes a first detachable leg extension and a second detachable leg extension, the second detachable leg extension attachable to the first detachable leg extension” which is considered new matter. Applicant discloses in paragraph [0059], “the pant 140 may include a pant top 820 and one or more leg extensions 830 (e.g., one for each leg), where a respective leg fastener 840 is configured to attach each leg extension 830 to the pant top 820,” wherein “one or more leg extension” appears to suggest one extension for each leg, not multiple extensions for each pant leg. Further, the drawings appear to show only a first leg extension. Therefore, Applicant does not disclose a second detachable leg extension attachable to a first detachable leg extension. 
Claim 28 recites the limitation “wherein the detachable pant includes a first detachable leg extension and a second detachable leg bottom extension, the second detachable leg extension attachable to the first detachable leg extension” which is considered new matter. Applicant discloses in paragraph [0059], “the pant 140 may include a pant top 820 and one or more leg extensions 830 (e.g., one for each leg), where a respective leg fastener 840 is configured to attach each leg extension 830 to the pant top 820,” wherein “one or more leg extension” appears to suggest one extension for each leg, not multiple extensions for each pant leg. Further, the drawings appear to show only a first leg extension. Therefore, Applicant does not disclose a second detachable leg bottom extension attachable to a first detachable leg extension.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the first detachable shoulder strap and a second detachable shoulder strap comprise a zipper integrated with the body,” which renders the claim indefinite. It is not clear how the first detachable shoulder strap is detachable from the body and has a component integrated into the body. For purposes of examination, the limitation will be interpreted as “the first detachable shoulder strap and a second detachable shoulder strap comprise a zipper configured to engage with the body,” in light of paragraph [0072] of the instant specification. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 12-16, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2010/0199404 A1) in view of Silin (US 2970316) and Casarona (US 2015/0335076).
Regarding Claim 1, Garza teaches a customizable jacket comprising: a body (4) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body (4) defines an inner space interior to the body (annotated fig. 2 shows the fastener in a closed configuration, wherein the fastener can unfasten into an open configuration in accordance with typical function of a fastener); a sleeve-receiver fastener (see annotated Fig.) integrated with the body at a shoulder of the body, the sleeve- receiver fastener configured to attach a detachable sleeve (12) (annotated fig. 2 shows the sleeve (12) attached at the sleeve receiver fastener, paragraph [0079], “FIG. 2C is the upper sleeve region [12] that may also be detachable”), a detachable waistband (19); a waist-receiver fastener (see annotated Fig.) integrated with the body along a lower portion of the body (4), the waist-receiver fastener configured to attach the detachable waistband (19); and a hood (paragraph [0082], “Fig. 2F is a perspective view of a hood component”). 
Garza does not teach a first detachable shoulder strap attachable to the body by a first strap-receiver fastener and a second detachable shoulder strap attachable to the body by a second strap-receiver fastener, wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body; and the hood comprising a first and second fastening member for connecting to the first and second detachable shoulder strap, wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack.
Attention is drawn to Silin, which teaches an analogous article of apparel. Silin teaches a jacket (10) comprising a body (12) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body defines an inner space interior to the body (Fig. 1 shows the body (12) fastened in a closed configuration with buttons, defining an inner space interior to the body, wherein the buttons can also obviously unfasten into an open configuration); a first detachable shoulder strap (28) attachable to the body (12) by a first strap-receiver fastener and a second detachable shoulder strap (30) attachable to the body (12) by a second strap-receiver fastener (col. 2 ll. 37-39, “means of removably securing the should straps 28 and 30 to the front 42 of the jacket may be employed as shown in the drawings,” wherein fig. 8 shows the second strap receiver fastener (60), wherein the first strap receiver fastener would obviously be the same as the second strap receiver fastener), wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body (Fig. 1 shows the first and second detachable shoulder straps being positioned at the front chest portion of the body when attached via the first and second strap-receiver fasteners (positioned behind flaps 56, 58)); wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack (22) (Fig. 8 shows the second detachable strap (30) detached from the body, wherein the first strap is obviously detachable from the body in the same way, as both “straps 18 and 30 are removably secured to the front of the jacket” (col. 2 ll. 16-17); Fig. 2, 3 shows the shoulder straps (28, 30) attached to the backpack, therein they are considered as attachable to the backpack (22)).
Attention is drawn to Casarona, which teaches an analogous article of apparel. Casarona teaches a customizable garment comprising: a body (11), wherein the body defines an inner space interior to the body (Fig. 1 shows the body (11) defining an inner space for a wearer); a first detachable shoulder strap (13a) attachable to the body (11) by a first strap-receiver fastener (16a) and a second detachable shoulder strap (13b) attachable to the body by a second strap-receiver fastener (16b), wherein the first and second strap-receiver fasteners (16a, b) are positioned at respective locations on a front, chest portion of the body (Fig. 4 shows the strap receiver fasteners (16a,b) of a front chest portion of the body (11)); and a hood (20) comprising a first and second fastening member (23a, b) for connecting to the first and second detachable shoulder strap (13a, b) (Figs. 4 and 5 show the hood (20) and the first and second detachable shoulder strap (13a,b) engaging via first and second fastening members (23a, b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the teachings of Silin and Casarona such that the customizable jacket includes a first detachable shoulder strap attachable to the body by a first strap-receiver fastener and a second detachable shoulder strap attachable to the body by a second strap-receiver fastener, wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body; and the hood comprising a first and second fastening member for connecting to the first and second detachable shoulder strap, wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack so that the hood can protect the wearer in sunny or windy conditions and be removed when not needed, and so the straps can be removed and used with the backpack when desired (Casarona paragraph [0007], “the shawl and hood 20 as having been pulled up over the wearer's head as a sun shade and to protect her hair as in windy conditions”; Silin col. 2 ll. 52-54, “in order that the school bag be so constructed as to make it possible for the child to carry the same independently of the jacket”).
Regarding Claim 2, Garza teaches all of the limitations of the customizable jacket of Claim 1, as discussed in the rejections above. 
Garza does not teach wherein the first detachable shoulder strap and the second detachable shoulder strap attached to the body extend along an outer surface of the body.
Attention is drawn to Silin, which teaches an analogous article of apparel. Silin teaches a jacket (10) comprising a body (12) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body defines an inner space interior to the body (Fig. 1 shows the body (12) fastened in a closed configuration with buttons, defining an inner space interior to the body, wherein the buttons can also obviously unfasten into an open configuration); a first detachable shoulder strap (28) attachable to the body (12) by a first strap-receiver fastener and a second detachable shoulder strap (30) attachable to the body (12) by a second strap-receiver fastener (col. 2 ll. 37-39, “means of removably securing the should straps 28 and 30 to the front 42 of the jacket may be employed as shown in the drawings,” wherein fig. 8 shows the second strap receiver fastener (60), wherein the first strap receiver fastener would obviously be the same as the second strap receiver fastener), wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body (Fig. 1 shows the first and second detachable shoulder straps being positioned at the front chest portion of the body when attached via the first and second strap-receiver fasteners (positioned behind flaps 56, 58)); wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack (22) (Fig. 8 shows the second detachable strap (30) detached from the body, wherein the first strap is obviously detachable from the body in the same way, as both “straps 18 and 30 are removably secured to the front of the jacket” (col. 2 ll. 16-17); Fig. 2, 3 shows the shoulder straps (28, 30) attached to the backpack, therein they are considered as attachable to the backpack (22)). Silin further teaches wherein the first detachable shoulder strap (28) and the second detachable shoulder strap (30) attached to the body (12) extend along an outer surface of the body (12) (Fig. 1 shows the first and second detachable shoulder straps (28, 30) extending along an outer surface of the body (12)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the limitations of Silin such that the first detachable shoulder strap and the second detachable shoulder strap attached to the body extend along an outer surface of the body so that the straps and therefore the backpack can be detached from the jacket without having to remove the jacket. 
Regarding Claim 3, Garza teaches all of the limitations of the customizable jacket of Claim 1, as discussed in the rejections above. 
Garza does not teach wherein the hood is connectable to the first detachable shoulder strap, the second detachable shoulder strap, and the backpack.
Attention is drawn to Casarona, which teaches an analogous article of apparel. Casarona teaches a customizable garment comprising: a body (11), wherein the body defines an inner space interior to the body (Fig. 1 shows the body (11) defining an inner space for a wearer); a first detachable shoulder strap (13a) attachable to the body (11) by a first strap-receiver fastener (16a) and a second detachable shoulder strap (13b) attachable to the body by a second strap-receiver fastener (16b), wherein the first and second strap-receiver fasteners (16a, b) are positioned at respective locations on a front, chest portion of the body (Fig. 4 shows the strap receiver fasteners (16a,b) of a front chest portion of the body (11)); and a hood (20) comprising a first and second fastening member (23a, b) for connecting to the first and second detachable shoulder strap (13a, b) (Figs. 4 and 5 show the hood (20) and the first and second detachable shoulder strap (13a,b) engaging via first and second fastening members (23a, b)). Casarona further teaches wherein the hood (20) is connectable to the first detachable shoulder strap (13a) and the second detachable shoulder strap (13b) (figs. 5 and 6 show the hood (20) being connected to the first and second detachable shoulder straps (13a, b) as shown by the arrows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the teachings of Casarona such that the hood is connectable to the first detachable shoulder strap and the second detachable shoulder strap so that the hood can protect the wearer in sunny or windy conditions and be removed when not needed (Casarona paragraph [0007], “the shawl and hood 20 as having been pulled up over the wearer's head as a sun shade and to protect her hair as in windy conditions”). Examiner notes that neither Garza, Silin, or Casarona explicitly teach wherein the hood is connectable to the backpack, however Garza as modified above has the first and second detachable shoulder straps with the hood being connectable thereto, and the first and second shoulder straps being attachable to a backpack, therefore the customizable jacket of Garza would obviously have the hood connectable to the backpack via the first and second detachable straps. 
Regarding Claim 4, Garza teaches all of the limitations of the customizable jacket of Claim 1, as discussed in the rejections above. Garza further teaches a detachable longline bottom (5), wherein the waist-receiver fastener (see annotated Fig.) further is configured to attach the detachable longline bottom (5) to the body, the detachable waistband (19) extending to a first length past the lower portion of the body (4) when attached to the lower portion (Fig. 5 shows the waistband attached to the body (4) and having a first length), and the detachable longline bottom (5) extending to a second length when attached to the lower portion (Fig. 2 shows the elongated bottom (5) attached to the body and extending to a second length), wherein the second length is longer than the first length (Figs. 2 and 5 show that the waistband (19) is shorter than the elongated bottom (5)).
Regarding Claim 5, Garza teaches all of the limitations of the customizable jacket of Claim 4, as discussed in the rejections above. Garza further teaches a detachable pant (25), wherein the waist-receiver fastener (see annotated Fig.) further is configured to attach the detachable pant (25) to the body (4), wherein the waistband (19), the detachable longline bottom (5), and the detachable pant (25) are configured for toolless swappability with one another (Fig. 2 shows the body (4) attached to the detachable longline bottom (5), Fig. 5 shows the body (4) attached to the waistband (19), and Fig. 9 shows the pants (25) attached to the body (4) via a zipper, and as paragraph [0074] discloses “the sections are made with zippers on the perimeters” and “the coat foundation [4] has a zipper section,” (as shown in annotated figs. 6 and 9 also), the waistband, detachable longline bottom, and detachable pants can be toollessly swapped for one another on the body via a zipper, as a zipper is a toolless fastener as disclosed in paragraph [0031] of the instant specification).
Regarding Claim 7, Garza teaches all of the limitations of the customizable jacket of Claim 1, as discussed in the rejections above. Garza further teaches a detachable pant (25), wherein the waist-receiver fastener (see annotated Fig.) is further configured to attach the detachable pant (25) to the body, wherein the detachable waistband (19) and the detachable pant are swappable (Fig. 5 shows the jacket body (4) attached to the waistband (19), and Fig. 9 shows the detachable pants (25) attached to the body (4) via a zipper, and as paragraph [0077] discloses the “coat foundation is constructed with half zipper features around the collar region, the cuff regions, the waist band region,” (as shown in annotated figs. 6 and 9 also), the detachable waistband and detachable pants can be toollessly swapped for one another on the body via a zipper, as a zipper is a toolless fastener as disclosed in paragraph [0031] of the instant specification).
Regarding Claim 8, Garza teaches all of the limitations of the customizable jacket of Claim 7, as discussed in the rejections above. Garza further teaches the detachable pant (25) comprising two pant legs (see annotated Fig.), each of the two pant legs comprising a leg fastener (see annotated Fig.) configured to attach a first detachable leg extension (131) that extends a partial length of the two legs (annotated Fig. 9 shows each pant leg being lengthened by attachment of leg bottom (131), and extending a partial length of each entire pant leg).
Regarding Claim 12, Garza teaches a jacket system comprising: a body (4) configured to fasten into a closed configuration and to unfasten into an open configuration (annotated fig. 2A shows the fastener in a closed configuration, wherein the fastener would unfasten into an open configuration in accordance with normal operation of a zipper), wherein, in the closed configuration, the body (4) defines an inner space (see annotated Fig.) interior to the body, the body (4) comprising: a waist-receiver fastener (see annotated Fig.) integrated with the body along a lower portion of the body (4) (annotated fig. 6 shows the waist receiver fastener positioned at a lower portion of the body (4)); a detachable waistband (19) toollessly attachable to the body (4) at the waist-receiver fastener, the detachable waistband being toollessly detachable from the body (Fig. 5 shows the waistband (19) attached to the jacket body (4) at the waist receiver fastener, Fig. 6 shows the waistband (19) detached from the waist receiver fastener, and as paragraph [0077] discloses “this coat foundation [4] is constructed with half zipper features around the collar region, the cuff regions, the waist band region,” the waistband is toollessly detachable via a zipper, as a zipper is a toolless fastener as disclosed in paragraph [0031] of the instant specification); 
Garza does not teach a first detachable shoulder strap attachable to the body by a first strap-receiver fastener and a second detachable shoulder strap attachable to the body by a second strap-receiver fastener, wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body; and a hood comprising a first and second fastening member for connecting to the first and second detachable shoulder strap, wherein the first detachable shoulder strap and a second detachable shoulder strap are each detachable from the body and attachable to a backpack.
Attention is drawn to Silin, which teaches an analogous article of apparel. Silin teaches a jacket (10) comprising a body (12) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body defines an inner space interior to the body (Fig. 1 shows the body (12) fastened in a closed configuration with buttons, defining an inner space interior to the body, wherein the buttons can also obviously unfasten into an open configuration); a first detachable shoulder strap (28) attachable to the body (12) by a first strap-receiver fastener and a second detachable shoulder strap (30) attachable to the body (12) by a second strap-receiver fastener (col. 2 ll. 37-39, “means of removably securing the should straps 28 and 30 to the front 42 of the jacket may be employed as shown in the drawings,” wherein fig. 8 shows the second strap receiver fastener (60), wherein the first strap receiver fastener would obviously be the same as the second strap receiver fastener), wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body (Fig. 1 shows the first and second detachable shoulder straps being positioned at the front chest portion of the body when attached via the first and second strap-receiver fasteners (positioned behind flaps 56, 58)); wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack (22) (Fig. 8 shows the second detachable strap (30) detached from the body, wherein the first strap is obviously detachable from the body in the same way, as both “straps 18 and 30 are removably secured to the front of the jacket” (col. 2 ll. 16-17); Fig. 2, 3 shows the shoulder straps (28, 30) attached to the backpack, therein they are considered as attachable to the backpack (22)).
Attention is drawn to Casarona, which teaches an analogous article of apparel. Casarona teaches a customizable garment comprising: a body (11), wherein the body defines an inner space interior to the body (Fig. 1 shows the body (11) defining an inner space for a wearer); a first detachable shoulder strap (13a) attachable to the body (11) by a first strap-receiver fastener (16a) and a second detachable shoulder strap (13b) attachable to the body by a second strap-receiver fastener (16b), wherein the first and second strap-receiver fasteners (16a, b) are positioned at respective locations on a front, chest portion of the body (Fig. 4 shows the strap receiver fasteners (16a,b) of a front chest portion of the body (11)); and a hood (20) comprising a first and second fastening member (23a, b) for connecting to the first and second detachable shoulder strap (13a, b) (Figs. 4 and 5 show the hood (20) and the first and second detachable shoulder strap (13a,b) engaging via first and second fastening members (23a, b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the teachings of Silin and Casarona such that the customizable jacket includes a first detachable shoulder strap attachable to the body by a first strap-receiver fastener and a second detachable shoulder strap attachable to the body by a second strap-receiver fastener, wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body; and the hood comprising a first and second fastening member for connecting to the first and second detachable shoulder strap, wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack so that the hood can protect the wearer in sunny or windy conditions and be removed when not needed, and so the straps can be removed and used with the backpack when desired (Casarona paragraph [0007], “the shawl and hood 20 as having been pulled up over the wearer's head as a sun shade and to protect her hair as in windy conditions”; Silin col. 2 ll. 52-54, “in order that the school bag be so constructed as to make it possible for the child to carry the same independently of the jacket”).
Regarding Claim 13, Garza teaches all of the limitations of the jacket system of Claim 12, as discussed in the rejections above. Garza further teaches a pair of sleeve-receiver fasteners (see annotated Fig.) integrated with the body; and a pair of sleeves toollessly attachable to the body at the pair of sleeve-receiver fasteners and toollessly detachable from the body (paragraph [0079]. “FIG. 2C is the upper sleeve region that may also be detachable” and as annotated fig. 2C shows a zipper on the sleeve (12), the sleeve would be toollessly detachable via a zipper, as a zipper is a toolless fastener as disclosed in paragraph [0031] of the instant specification).
Garza does not teach wherein the hood is connectable to the first detachable shoulder strap, the second detachable shoulder strap, and the backpack.
Attention is drawn to Casarona, which teaches an analogous article of apparel. Casarona teaches a customizable garment comprising: a body (11), wherein the body defines an inner space interior to the body (Fig. 1 shows the body (11) defining an inner space for a wearer); a first detachable shoulder strap (13a) attachable to the body (11) by a first strap-receiver fastener (16a) and a second detachable shoulder strap (13b) attachable to the body by a second strap-receiver fastener (16b), wherein the first and second strap-receiver fasteners (16a, b) are positioned at respective locations on a front, chest portion of the body (Fig. 4 shows the strap receiver fasteners (16a,b) of a front chest portion of the body (11)); and a hood (20) comprising a first and second fastening member (23a, b) for connecting to the first and second detachable shoulder strap (13a, b) (Figs. 4 and 5 show the hood (20) and the first and second detachable shoulder strap (13a,b) engaging via first and second fastening members (23a, b)). Casarona further teaches wherein the hood (20) is connectable to the first detachable shoulder strap (13a) and the second detachable shoulder strap (13b) (figs. 5 and 6 show the hood (20) being connected to the first and second detachable shoulder straps (13a, b) as shown by the arrows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the teachings of Casarona such that the hood is connectable to the first detachable shoulder strap and the second detachable shoulder strap so that the hood can protect the wearer in sunny or windy conditions and be removed when not needed (Casarona paragraph [0007], “the shawl and hood 20 as having been pulled up over the wearer's head as a sun shade and to protect her hair as in windy conditions”). Examiner notes that neither Garza, Silin, or Casarona explicitly teach wherein the hood is connectable to the backpack, however Garza as modified above has the first and second detachable shoulder straps with the hood being connectable thereto, and the first and second shoulder straps being attachable to a backpack, therefore the customizable jacket of Garza would obviously have the hood connectable to the backpack via the first and second detachable straps. 
Regarding Claim 14, Garza teaches all of the limitations of the jacket system of Claim 12, as discussed in the rejections above. Garza further teaches a trench bottom (5) configured to be toollessly attached to the waist-receiver fastener (Fig. 2a shows the trench bottom (5) attached to the waist receiver fastener) and configured to be swappable with the waistband (Fig. 2a shows the jacket body (4) attached to the trench bottom (5) and Fig. 5 shows the jacket body (4) attached to the waistband (19), and as paragraph [0074] discloses “the sections are made with zippers on the perimeters” and “the coat foundation [4] has a zipper section,” (as shown in annotated fig. 6 also), the waistband and elongated bottom can be toollessly swapped for one another on the jacket body via a zipper, as a zipper is a toolless fastener as disclosed in paragraph [0031] of the instant specification); wherein the detachable waistband (19) extends a first length below a lower portion of the body when attached at the waist-receiver fastener (fig. 5 shows the waistband attached to the waist receiver fastener at the lower portion of jacket body (4) and extending down a first length); wherein the trench bottom (5) extends a second length below a lower portion of the body when attached at the waist-receiver fastener (annotated fig. 2a shows the trench bottom (5) attached to the waist receiver fastener at the lower portion of the jacket body (4) and extending to a second length); and wherein the second length is longer than the first length (Figs. 2 and 5 show that the waistband (19) is shorter than the trench bottom (5)).
Garza does not teach wherein the first detachable shoulder strap and the second detachable shoulder strap attached to the body extend along an outer surface of the body.
Attention is drawn to Silin, which teaches an analogous article of apparel. Silin teaches a jacket (10) comprising a body (12) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body defines an inner space interior to the body (Fig. 1 shows the body (12) fastened in a closed configuration with buttons, defining an inner space interior to the body, wherein the buttons can also obviously unfasten into an open configuration); a first detachable shoulder strap (28) attachable to the body (12) by a first strap-receiver fastener and a second detachable shoulder strap (30) attachable to the body (12) by a second strap-receiver fastener (col. 2 ll. 37-39, “means of removably securing the should straps 28 and 30 to the front 42 of the jacket may be employed as shown in the drawings,” wherein fig. 8 shows the second strap receiver fastener (60), wherein the first strap receiver fastener would obviously be the same as the second strap receiver fastener), wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body (Fig. 1 shows the first and second detachable shoulder straps being positioned at the front chest portion of the body when attached via the first and second strap-receiver fasteners (positioned behind flaps 56, 58)); wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack (22) (Fig. 8 shows the second detachable strap (30) detached from the body, wherein the first strap is obviously detachable from the body in the same way, as both “straps 18 and 30 are removably secured to the front of the jacket” (col. 2 ll. 16-17); Fig. 2, 3 shows the shoulder straps (28, 30) attached to the backpack, therein they are considered as attachable to the backpack (22)). Silin further teaches wherein the first detachable shoulder strap (28) and the second detachable shoulder strap (30) attached to the body (12) extend along an outer surface of the body (12) (Fig. 1 shows the first and second detachable shoulder straps (28, 30) extending along an outer surface of the body (12)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the limitations of Silin such that the first detachable shoulder strap and the second detachable shoulder strap attached to the body extend along an outer surface of the body so that the straps and therefore the backpack can be detached from the jacket without having to remove the jacket.
Regarding Claim 15, Garza teaches all of the limitations of the jacket system of Claim 12, as discussed in the rejections above. Garza further teaches a detachable pant (25) configured to be toollessly attached to the waist-receiver fastener (see annotated Fig.) (annotated fig. 9 shows the pants (25) attached to the waist-receiver fastener) and configured to be swappable with the detachable waistband (Fig. 5 shows the jacket body (4) attached to the waistband (19), and Fig. 9 shows the detachable pants (25) attached to the body (4) via a zipper, and as paragraph [0077] discloses the “coat foundation is constructed with half zipper features around the collar region, the cuff regions, the waist band region,” (as shown in annotated figs. 6 and 9 also), the waistband (19) and pants (25) can be toollessly swapped for one another on the jacket body (4) via a zipper, as a zipper is a toolless fastener as disclosed in paragraph [0031] of the instant specification). 
Regarding Claim 16, Garza teaches all of the limitations of the jacket system of Claim 12, as discussed in the rejections above. Garza further teaches a pant (25) configured to be toollessly attached to the waist-receiver fastener (see annotated Fig.); and a trench bottom (5) configured to be toollessly attached to the waist-receiver fastener, wherein the detachable waistband (19) extends a first length below a lower portion of the body (4) when attached at the waist-receiver fastener (fig. 5 shows the waistband (19) attached to the waist receiver fastener at the lower portion of jacket body (4) and extending down a first length), wherein the trench bottom (5) extends a second length below a lower portion of the body (4) when attached at the waist-receiver fastener (annotated fig. 2a shows the trench bottom (5) attached to the waist receiver fastener at the lower portion of the jacket body (4) and extending to a second length), and wherein the second length is longer than the first length (Figs. 2 and 5 show that the waistband (19) is shorter than the trench bottom (5)), wherein the detachable waistband (19) is configured for toolless swappability with the pant (25) and with the trench bottom (5) (Fig. 2 shows the jacket body (4) attached to the trench bottom (5), Fig. 5 shows the jacket body (4) attached to the waistband (19), and Fig. 9 shows the pants (25) attached to the jacket body (4) via a zipper, and as paragraph [0074] discloses “the sections are made with zippers on the perimeters” and “the coat foundation [4] has a zipper section,” (as shown in annotated figs. 6 and 9 also), the waistband, trench bottom, and pants can be toollessly swapped for one another on the jacket body via a zipper, as a zipper is a toolless fastener as disclosed in paragraph [0031] of the instant specification).
 Regarding Claim 20, Garza teaches a jacket system comprising: a body (4) configured to fasten into a closed configuration and to unfasten into an open configuration (annotated fig. 2A shows the fastener in a closed configuration, wherein the fastener would obviously unfasten into an open configuration), wherein, in the closed configuration, the body  (4) defines an inner space (see annotated Fig.) interior to the body, the body (4) comprising: a waist-receiver fastener (see annotated Fig.) disposed proximate a lower portion of the body (4) (annotated fig. 6 shows the waist receiver fastener positioned at a lower portion of the body (4)); one or more sleeve-receiver fasteners (see annotated Fig.) disposed proximate shoulders of the body; a waistband (19) attachable to the waist-receiver fastener (see annotated Fig.) of the body (4) and detachable from the waist-receiver fastener of the body (Fig. 5 shows the waistband (19) attached to the jacket body (4) at the waist receiver fastener, Fig. 6 shows the waistband (19) detached from the waist receiver fastener, and as paragraph [0077] discloses “this coat foundation [4] is constructed with half zipper features around the collar region, the cuff regions, the waist band region,” the waistband is obviously toollessly detachable via a zipper); a trench bottom (5) attachable to the waist-receiver fastener (see annotated Fig.) of the body (4) and detachable from the waist-receiver fastener of the body (as the trench bottom (5) is attached via a zipper at the waist receiver fastener, the trench bottom would obviously detach from the waist receiver fastener); a pant (25) attachable to the waist-receiver fastener of the body and detachable from the waist- receiver fastener of the body (Fig. 9 shows the detachable pants (25) attached to the body (4) via a zipper, and as paragraph [0077] discloses the “coat foundation is constructed with half zipper features around the collar region, the cuff regions, the waist band region,” the pants (25) would obviously be detachable from the waist receiver fastener), the waistband (19), the trench bottom (5), and the pant (25) being configured for swappability with one another (Fig. 2 shows the jacket body (4) attached to the trench bottom (5), Fig. 5 shows the jacket body (4) attached to the waistband (19), and Fig. 9 shows the pants (25) attached to the jacket body (4) via a zipper, and as paragraph [0074] discloses “the sections are made with zippers on the perimeters” and “the coat foundation [4] has a zipper section,” (as shown in annotated figs. 6 and 9 also), the waistband, trench bottom, and pants can obviously be toollessly swapped for one another on the jacket body via a fastener); one or more sleeves (12) attachable to the one or more sleeve-receiver fasteners (see annotated Fig.) of the body and detachable from the one or more sleeve-receiver fasteners of the body (paragraph [0079]. “FIG. 2C is the upper sleeve region that may also be detachable” and as annotated fig. 2C shows a zipper on the sleeve (12), the sleeve would have been obviously toollessly detachable). 
Garza does not teach  a first detachable shoulder strap attachable to the body by a first strap-receiver fastener and a second detachable shoulder strap attachable to the body by a second strap-receiver fastener, wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body; and a hood comprising a first and second fastening member for connecting to the first and second detachable shoulder strap, wherein the first detachable shoulder strap and a second detachable shoulder strap are each detachable from the body and attachable to a backpack.
Attention is drawn to Silin, which teaches an analogous article of apparel. Silin teaches a jacket (10) comprising a body (12) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body defines an inner space interior to the body (Fig. 1 shows the body (12) fastened in a closed configuration with buttons, defining an inner space interior to the body, wherein the buttons can also obviously unfasten into an open configuration); a first detachable shoulder strap (28) attachable to the body (12) by a first strap-receiver fastener and a second detachable shoulder strap (30) attachable to the body (12) by a second strap-receiver fastener (col. 2 ll. 37-39, “means of removably securing the should straps 28 and 30 to the front 42 of the jacket may be employed as shown in the drawings,” wherein fig. 8 shows the second strap receiver fastener (60), wherein the first strap receiver fastener would obviously be the same as the second strap receiver fastener), wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body (Fig. 1 shows the first and second detachable shoulder straps being positioned at the front chest portion of the body when attached via the first and second strap-receiver fasteners (positioned behind flaps 56, 58)); wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack (22) (Fig. 8 shows the second detachable strap (30) detached from the body, wherein the first strap is obviously detachable from the body in the same way, as both “straps 18 and 30 are removably secured to the front of the jacket” (col. 2 ll. 16-17); Fig. 2, 3 shows the shoulder straps (28, 30) attached to the backpack, therein they are considered as attachable to the backpack (22)).
Attention is drawn to Casarona, which teaches an analogous article of apparel. Casarona teaches a customizable garment comprising: a body (11), wherein the body defines an inner space interior to the body (Fig. 1 shows the body (11) defining an inner space for a wearer); a first detachable shoulder strap (13a) attachable to the body (11) by a first strap-receiver fastener (16a) and a second detachable shoulder strap (13b) attachable to the body by a second strap-receiver fastener (16b), wherein the first and second strap-receiver fasteners (16a, b) are positioned at respective locations on a front, chest portion of the body (Fig. 4 shows the strap receiver fasteners (16a,b) of a front chest portion of the body (11)); and a hood (20) comprising a first and second fastening member (23a, b) for connecting to the first and second detachable shoulder strap (13a, b) (Figs. 4 and 5 show the hood (20) and the first and second detachable shoulder strap (13a,b) engaging via first and second fastening members (23a, b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the teachings of Silin and Casarona such that the customizable jacket includes a first detachable shoulder strap attachable to the body by a first strap-receiver fastener and a second detachable shoulder strap attachable to the body by a second strap-receiver fastener, wherein the first and second strap-receiver fasteners are positioned at respective locations on a front, chest portion of the body; and the hood comprising a first and second fastening member for connecting to the first and second detachable shoulder strap, wherein the first detachable shoulder strap and the second detachable shoulder strap are each detachable from the body and attachable to a backpack so that the hood can protect the wearer in sunny or windy conditions and be removed when not needed, and so the straps can be removed and used with the backpack when desired (Casarona paragraph [0007], “the shawl and hood 20 as having been pulled up over the wearer's head as a sun shade and to protect her hair as in windy conditions”; Silin col. 2 ll. 52-54, “in order that the school bag be so constructed as to make it possible for the child to carry the same independently of the jacket”).
Regarding Claim 26, Garza teaches all of the limitations of the customizable jacket of Claim 8, as discussed in the rejections above. Garza further teaches wherein a second detachable leg extension (9) is attachable to the first detachable leg extension (131) for each of the two pant legs (fig. 9 shows the second detachable leg extension (9) attached to the first detachable leg extension (131); paragraph [0076], “at least one detachable component ranging from a collar to the cuffs,” wherein the detachable cuffs are referring to cuffs (9). It is noted that paragraph [0076] is referring to a jacket, however the detachable cuffs (9) of the jacket are the same as the second detachable leg extension (9) (see figs. 2 and 9)).
Regarding Claim 27, Garza teaches all of the limitations of the jacket system of Claim 15, as discussed in the rejections above. Garza further teaches wherein the detachable pant (25) includes a first detachable leg extension (131) and second detachable leg extension (9), and the second detachable leg extension is attachable to the first detachable leg extension for each of the first and second pant legs  (fig. 9 shows the second detachable leg extension (9) attached to the first detachable leg extension (131); paragraph [0076], “at least one detachable component ranging from a collar to the cuffs,” wherein the detachable cuffs are referring to cuffs (9). It is noted that paragraph [0076] is referring to a jacket, however the detachable cuffs (9) of the jacket are the same as the second detachable leg extension (9) (see figs. 2 and 9)).
Regarding Claim 28, Garza teaches all of the limitations of the jacket system of Claim 20, as discussed in the rejections above. Garza further teaches wherein the detachable pant (25) includes a first detachable leg extension (131) and second detachable leg bottom extension (9), and the second detachable leg extension is attachable to the first detachable leg extension for each of the first and second pant legs  (fig. 9 shows the second detachable leg extension (9) attached to the first detachable leg extension (131); paragraph [0076], “at least one detachable component ranging from a collar to the cuffs,” wherein the detachable cuffs are referring to cuffs (9). It is noted that paragraph [0076] is referring to a jacket, however the detachable cuffs (9) of the jacket are the same as the second detachable leg extension (9) (see figs. 2 and 9)).

    PNG
    media_image1.png
    328
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    389
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    370
    550
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    431
    464
    media_image4.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2010/0199404 A1) in view of Silin (US 2970316) and Casarona (US 2015/0335076), and further in view of Molter (US 2020155).
Regarding Claim 6, Garza teaches all of the limitations of the customizable jacket of Claim 5, as discussed in the rejections above. 
Garza does not teach wherein the body comprises an extended fastener that extends past a lower edge of the body and is couplable to the detachable waistband, the detachable longline bottom, or the detachable pant.
Attention is drawn to Molter, which teaches an analogous article of apparel. Molter teaches a jacket (10) comprising: a body (see annotated Fig.) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body defines an inner space interior to the body (annotated fig. 1 shows the body having an opening (13) partially opening and partially closed, therein the body is obviously capable of being fastened in a closed configuration defining an inner space interior to the body and being unfastened to an open configuration); and a pant (11). Molter further teaches wherein the body comprises an extended fastener (see annotated Fig.) that extends past a lower edge (see annotated Fig.) of the body and is couplable to the pant (11) (p. 1 col. 2 ll. 38-42, “the area of the jacket section and the cover strip 16 below the line of stitches is free. This free area is detachably secured upon the trouser section by several snap fastener elements 18,” wherein the free area of the cover strip is referring to the extended fastener (see annotated fig. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the teachings of Molter such that the body comprises an extended fastener that extends past a lower edge of the body and is couplable to the detachable waistband, the detachable longline bottom, or the detachable pant so that the body is further secured to the detachable bottoms, and to improve the aesthetic appeal of the garment by making the garment appear as one singular piece having one extended fastener.

    PNG
    media_image5.png
    676
    625
    media_image5.png
    Greyscale


Claim 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2010/0199404 A1) in view of Silin (US 2970316) and Casarona (US 2015/0335076), and further in view of Woodcock (US 9022269).
Regarding Claim 21 in view of the indefiniteness as explained above, Garza teaches all of the limitations of the jacket system of Claim 20, as discussed in the rejections above. 
Garza does not teach wherein: the first detachable shoulder strap and a second detachable shoulder strap comprise a zipper integrated with the body; and the hood is connectable to the first detachable shoulder strap, the second detachable shoulder strap, and the backpack.
Attention is drawn to Woodcock which teaches an analogous article of apparel. Woodcock teaches a customizable garment (110) comprising: a body (122, 124) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body defines an inner space (120) interior to the body (Fig. 1 shows the body (122, 124) fastened in a closed configuration and defining an inner space interior to the body, Fig. 2A shows the body (122, 124) unfastened in an open configuration, exposing the interior space (120)); a first detachable shoulder strap (115) attachable to the body by a first strap-receiver fastener (118) and a second detachable shoulder strap (115) attachable to the body by a second strap-receiver fastener (118) (the first and second detachable shoulder straps are collectively referred to by reference character 115, and the first and second strap-receiver fasteners are collectively referred to as reference character 118; col. 3 ll. 41-42, “fishing vest 110 having shoulder straps 115 detachably installed inside the vest 110,” wherein detachably installed is considered as equivalent to attachable); wherein the first detachable shoulder strap and a second detachable shoulder strap (115) are each detachable from the body and attachable to a backpack (130) (fig. 4B shows the first and second detachable straps (115) detached from the body and attached to the backpack (130)). Woodcock further teaches wherein the first detachable shoulder strap and a second detachable shoulder strap comprise a zipper integrated with the body (col. 3 ll. 60-64, “Embodiments of upper strap coupling mechanisms and lower strap attachments include, but are not limited to, hook and loop material, buckles, snaps, buttons, and zippers,” wherein the upper strap coupling mechanism includes the fasteners of the first and second detachable straps (117) as shown in Fig. 2A, which therefore obviously can comprise a zipper).
Attention is drawn to Casarona, which teaches an analogous article of apparel. Casarona teaches a customizable garment comprising: a body (11), wherein the body defines an inner space interior to the body (Fig. 1 shows the body (11) defining an inner space for a wearer); a first detachable shoulder strap (13a) attachable to the body (11) by a first strap-receiver fastener (16a) and a second detachable shoulder strap (13b) attachable to the body by a second strap-receiver fastener (16b), wherein the first and second strap-receiver fasteners (16a, b) are positioned at respective locations on a front, chest portion of the body (Fig. 4 shows the strap receiver fasteners (16a,b) of a front chest portion of the body (11)); and a hood (20) comprising a first and second fastening member (23a, b) for connecting to the first and second detachable shoulder strap (13a, b) (Figs. 4 and 5 show the hood (20) and the first and second detachable shoulder strap (13a,b) engaging via first and second fastening members (23a, b)). Casarona further teaches wherein the hood (20) is connectable to the first detachable shoulder strap (13a) and the second detachable shoulder strap (13b) (figs. 5 and 6 show the hood (20) being connected to the first and second detachable shoulder straps (13a, b) as shown by the arrows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the teachings of Woodcock such that the first and second detachable straps comprise a zipper integrated with the body so that the first and second detachable straps can be unfastened and fastened quietly, and would not stick to its surroundings when not engaged with the detachable strap set, like hook and loop could, for example, and further to modify Garza to include the teachings of Casarona such that the hood is connectable to the first detachable shoulder strap and the second detachable shoulder strap so that the hood can protect the wearer in sunny or windy conditions and be removed when not needed (Casarona paragraph [0007], “the shawl and hood 20 as having been pulled up over the wearer's head as a sun shade and to protect her hair as in windy conditions”). Examiner notes that neither Garza, Silin, or Casarona explicitly teach wherein the hood is connectable to the backpack, however Garza as modified above has the first and second detachable shoulder straps with the hood being connectable thereto, and the first and second shoulder straps being attachable to a backpack, therefore the customizable jacket of Garza would obviously have the hood connectable to the backpack via the first and second detachable straps.
Regarding Claim 23, Garza teaches all of the limitations of the jacket system of Claim 1, as discussed in the rejections above. 
Garza does not teach wherein: the strap-receiver fastener comprises a first zipper fastener integrated with the body; and the combination of the hood and the first detachable shoulder strap and the second detachable shoulder strap comprises a second zipper fastener configured to engage with the first zipper fastener integrated with the body to attach to the body
Attention is drawn to Woodcock which teaches an analogous article of apparel. Woodcock teaches a customizable garment (110) comprising: a body (122, 124) configured to fasten into a closed configuration and to unfasten into an open configuration, wherein, in the closed configuration, the body defines an inner space (120) interior to the body (Fig. 1 shows the body (122, 124) fastened in a closed configuration and defining an inner space interior to the body, Fig. 2A shows the body (122, 124) unfastened in an open configuration, exposing the interior space (120)); a first detachable shoulder strap (115) attachable to the body by a first strap-receiver fastener (118) and a second detachable shoulder strap (115) attachable to the body by a second strap-receiver fastener (118) (the first and second detachable shoulder straps are collectively referred to by reference character 115, and the first and second strap-receiver fasteners are collectively referred to as reference character 118; col. 3 ll. 41-42, “fishing vest 110 having shoulder straps 115 detachably installed inside the vest 110,” wherein detachably installed is considered as equivalent to attachable); wherein the first detachable shoulder strap and a second detachable shoulder strap (115) are each detachable from the body and attachable to a backpack (130) (fig. 4B shows the first and second detachable straps (115) detached from the body and attached to the backpack (130)). Woodcock further teaches wherein the first strap-receiver fastener comprises a first zipper integrated with the body and the first detachable shoulder strap and the second detachable shoulder strap comprise a second zipper fastener configured to engage with the first zipper fastener integrated with the body to attach to the body (col. 3 ll. 60-64, “Embodiments of upper strap coupling mechanisms and lower strap attachments include, but are not limited to, hook and loop material, buckles, snaps, buttons, and zippers,” wherein the upper strap coupling mechanism includes the strap receiver fastener (118) and the shoulder strap fastener (117) as shown in Fig. 2A, therein the strap receiver fasteners and the shoulders strap fasteners can obviously be a first and second zipper, respectively; Fig. 2A further shows the first and second fasteners attaching the first and second detachable shoulder straps to the body, with the first strap-receiver fastener being integrated with the body).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garza to include the teachings of Woodcock such that the first strap-receiver fastener comprises a first zipper fastener integrated with the body; and the first detachable shoulder strap and the second detachable shoulder strap comprises a second zipper fastener configured to engage with the first zipper fastener integrated with the body to attach to the body so that the strap receiver fastener can be unfastened and fastened from the pair of shoulder straps quietly, without sticking to its surroundings when not engaged with the detachable strap set, like hook and loop could, for example. Examiner notes that while neither Garza, Silin, Casarona, or Woodcock explicitly teach the combination of the hood and the first and second detachable shoulder straps being configured to engage with the first zipper integrated with the body to attach with the body, however as Garza is modified to have the hood connectable to the first and second detachable shoulder straps, providing the combination, (see Claim 1 rejection above), the combination of the hood and the pair of shoulder straps of modified Garza would obviously perform the function of attaching to the body via the first zipper integrated with the body.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 12-16, 20-21, 23, and 26-28 have been considered but are moot because the new ground of rejection is necessitated by the amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Examiner notes that Applicant’s amendments to the claims have overcome each and every drawing and claim objection as previously set forth in the Final Office action.
Regarding the 35 U.S.C. 103 rejection of Claims 1-8, 12-16, 20-21, 23, and 26-28, Applicant submits that Woodcock and Casarona do not teach the first and second shoulder straps being attached to the front chest portion of the body or being detachable from the body and attachable to a backpack. However, Applicants arguments are moot in view of the new grounds of rejection as set forth above over Garza, Silin, and Casarona.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarantos (US 10231493) teaches an article of apparel having a pair of shoulder straps detachably connected thereto, wherein the shoulder straps are also attachable to a backpack. Akers (US 4555812) teaches an article of apparel having a pair of shoulder straps, the shoulder straps being detachably connected to the front chest of the apparel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732